Citation Nr: 0720086	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-05 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
peripheral vascular disease with claudication in the right 
lower extremity.

2.  Entitlement to service connection for peripheral vascular 
disease with claudication in the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to June 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In October 2005, the veteran testified at 
a hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing); a copy of the hearing transcript is 
associated with the claims file.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The issue of service connection for peripheral vascular 
disease with claudication in the right lower extremity is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2003 decision, the Board denied the 
appellant's claim for entitlement to service connection for 
peripheral vascular disease with claudication in the right 
lower extremity.  

2.  Evidence added to the record since the March 2003 Board 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim for 
service connection for peripheral vascular disease with 
claudication in the right lower extremity.


CONCLUSIONS OF LAW

1.  The March 2003 Board decision, denying service connection 
for peripheral vascular disease with claudication in the 
right lower extremity is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 20.1100 (2006).

2.  New and material evidence has been received since the 
March 2003 Board decision sufficient to reopen the veteran's 
claim for service connection for peripheral vascular disease 
with claudication in the right lower extremity.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

In the present case, the Board concludes that it is not 
precluded from adjudicating whether to reopen the appellant's 
service-connection claim without first deciding whether the 
VA's notice and assist requirements have been satisfied with 
respect to the issue of new and material evidence.  This is 
so because the Board is taking action favorable to the 
appellant in reopening his service-connection claim for 
peripheral vascular disease with claudication in the right 
lower extremity, and the decision at this point poses no risk 
of prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
peripheral vascular disease with claudication in the right 
lower extremity.  Whether new and material evidence has been 
presented is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board denied service connection for 
peripheral vascular disease with claudication in the right 
lower extremity in March 2003.  This decision is final; the 
Chairman of the Board has not ordered reconsideration of this 
decision.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. 
§§ 20.1100 (2006).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  In June 
2003, the appellant asked to reopen his claim for service 
connection for right leg peripheral vascular disease.  In an 
April 2004 rating decision, the subject of this appeal, the 
RO denied service connection for the veteran's peripheral 
vascular disease with claudication in the right lower 
extremity.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative. Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In the March 2003 Board decision, the Board determined that 
there was no objective or clinical evidence linking the 
veteran's peripheral vascular disease with claudication in 
the right lower extremity to active service.  Evidence 
secured since the March 2003 Board decision includes private 
and VA medical nexus opinions, lay statements, and lay 
testimony.  At the aforementioned hearing, the veteran 
testified that he has suffered from pain to his right calf 
ever since a service-related injury, where his right knee was 
hit by a service jeep.  An August 2004 VA examination report 
provides medical diagnosis of the veteran's condition and a 
negative nexus opinion.  In contrast, medical opinions 
submitted by a private physician, M. J. Giangobbe, M.D., 
rebutted the VA examiner's diagnosis and provided a favorable 
medical nexus opinion regarding the veteran's peripheral 
vascular disease with claudication in the right lower 
extremity.  These medical records are clearly new, in that 
they are not redundant of other evidence considered in the 
March 2003 Board decision.  Moreover, the evidence is 
material to the issue under consideration, as the new 
evidence goes to whether the veteran has a current diagnosis 
of peripheral vascular disease with claudication in the right 
lower extremity and whether it might be due to an injury in 
service.  Therefore, in light of the new and material 
evidence, the veteran's service-connection claim for 
peripheral vascular disease in the right lower extremity 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for peripheral 
vascular disease with claudication in the right lower 
extremity has been received and the claim is reopened.  To 
this extent, the appeal is granted.


REMAND

New and material evidence having been submitted to reopen a 
claim for service connection for peripheral vascular disease 
in the right lower extremity, the claim is REMANDED for de 
novo review.

The duty to assist includes providing a VA medical 
examination and opinion when necessary for an adequate 
determination.  See Duenas v. Principi, 18 Vet. App. 512 
(2004).  In the present appeal, the veteran's service-
connection claim was originally denied because the medical 
evidence did not reflect a peripheral vascular disease with 
claudication in the right lower extremity that could be 
linked to service.  At his October 2005 Travel Board hearing, 
the veteran testified that he has suffered from pain to his 
right calf ever since a service-related injury in 1945, where 
his right knee was hit by a service jeep.  He sought 
treatment for his right lower extremity in 1957 and in 
September 2002 he was diagnosed with popliteal artery.  The 
Board observes that VA has made several attempts to obtain 
the veteran's service personnel and medical records; however, 
the National Personnel Records Center (NPRC) indicated that 
the veteran's service records were unavailable due to a fire 
at NPRC.  Where relevant records were destroyed in a fire at 
NPRC, the Board has a heightened duty to explain its findings 
and conclusions and to consider the benefit of the doubt 
rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

As discussed above, new and material medical evidence shows 
that the veteran continues to suffer from and receive 
treatment for his right lower extremity condition.  In August 
2004, the veteran underwent a VA examination, where the 
examiner performed a magnetic resonance angiography (MRA) for 
the right popliteal artery.  The examiner diagnosed the 
veteran with peripheral vascular disease with good collateral 
and opined that his condition was not related to the in-
service injury.  Later, Dr. Giangobbe submitted statements in 
February 2005 and March and September 2006, in support of the 
veteran's claim for service connection.  Dr. Giangobbe found 
that results from the duplex testing in October 1999 did not 
correlate with subsequent findings regarding the veteran's 
right lower extremity and found the test unreliable.  After 
having examined the veteran and reviewed his July 1999 
noninvasive testing and September 2002 MRA, Dr. Giangobbe 
opined that medical evidence is consistent with an isolated 
traumatic injury to the distal superficial femoral/proximal 
right popliteal artery.  On remand, the veteran should be 
scheduled for an examination and his claims file sent for 
review to ascertain the nature and extent of his peripheral 
vascular disease with claudication in the right lower 
extremity.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination, by appropriate 
specialist(s), to ascertain the nature, 
extent, and etiology of his peripheral 
vascular disease with claudication in the 
right lower extremity.  The claims file 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination(s), and the report 
should so indicate.  The examiner(s) 
should perform any tests or studies 
deemed necessary for an accurate 
assessment, including X-rays, magnetic 
resonance imaging (MRI), and MRA.  The 
examination report(s) should include a 
detailed account of all pathology found 
to be present.  After asking the veteran 
about the history of his claimed disorder 
and reviewing the claims file, the 
examiner(s) should offer an opinion as to 
whether it is at least as likely as not 
(50 percent likelihood or greater) that 
the veteran's peripheral vascular disease 
with claudication in the right lower 
extremity was incurred due to an incident 
in active service, in particular an 
isolated traumatic injury to the 
veteran's distal superficial 
femoral/proximal right popliteal artery, 
or whether there was continuity of 
symptoms after discharge to support the 
claim.  If the etiology of the diagnosed 
disorder is attributed to multiple 
factors/events, the examiner(s) should 
specify which symptom/diagnosis is 
related to which factors/events.

The examiner(s) should clearly outline 
the rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why.

2.  After completion of the above, AOJ 
should readjudicate the appellant's claim 
for service connection for peripheral 
vascular disease with claudication in the 
right lower extremity.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case, and afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


